NATIONWIDE MUTUAL FUNDS Nationwide Bailard Emerging Markets Equity Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated March 25, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Mutual Funds (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 27 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 27 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 33 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 35 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Mutual Funds as of December 31, 2013” on page 35 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 36 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended October 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended October 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 32 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 40 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Diverse Managers Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated March 25, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Mutual Funds (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 38 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 38 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 43 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 45 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Mutual Funds as of December 31, 2013” on page 45 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 46 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended October 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended October 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 42 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 50 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2050 Fund Nationwide Destination 2015 Fund Nationwide Destination 2055 Fund Nationwide Destination 2020 Fund Nationwide Retirement Income Fund Nationwide Destination 2025 Fund Nationwide Investor Destinations Aggressive Fund Nationwide Destination 2030 Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Destination 2035 Fund Nationwide Investor Destinations Moderate Fund Nationwide Destination 2040 Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Destination 2045 Fund Nationwide Investor Destinations Conservative Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Mutual Funds (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 51 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 51 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 58 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 60 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Mutual Funds as of December 31, 2013” on page 60 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 61 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended October 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended October 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 57 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 66 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Growth Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated June 2, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Mutual Funds (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 27 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 27 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 33 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 35 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Mutual Funds as of December 31, 2013” on page 35 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 36 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended October 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended October 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 40 of the SAI: Lydia Micheaux Marshall PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide Highmark Large Cap Growth Fund Nationwide Bailard International Equities Fund Nationwide HighMark National Intermediate Tax Free Bond Fund Nationwide Bailard Technology & Science Fund Nationwide Highmark Short Term Bond Fund Nationwide Geneva Mid Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Value Fund Nationwide HighMark Balanced Fund Nationwide Ziegler Equity Income Fund Nationwide HighMark Bond Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Nationwide HighMark California Intermediate Tax Free Bond Fund Nationwide Ziegler Wisconsin Tax Exempt Fund Nationwide Highmark Large Cap Core Equity Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated November 29, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Mutual Funds (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 50 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 50 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 55 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 58 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Mutual Funds as of December 31, 2013” on page 58 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 59 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended July 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended July 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 54 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 66 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide International Value Fund Nationwide Bond Index Fund Nationwide Mid Cap Market Index Fund Nationwide Core Plus Bond Fund Nationwide Money Market Fund Nationwide Enhanced Income Fund Nationwide Portfolio Completion Fund Nationwide Fund Nationwide S&P 500 Index Fund Nationwide Global Equity Fund Nationwide Short Duration Bond Fund Nationwide Government Bond Fund Nationwide Small Cap Index Fund Nationwide High Yield Bond Fund Nationwide Small Company Growth Fund Nationwide Inflation-Protected Securities Fund Nationwide U.S. Small Cap Value Fund Nationwide International Index Fund Supplement dated June 11, 2014 to the Statement of Additional Information dated March 1, 2014 (as revised June 5, 2014) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1.Effective June 10, 2014, Ms. Lydia Micheaux Marshall serves as a Trustee to the Nationwide Mutual Funds (the “Trust”).Ms. Marshall is considered an “interested person” of the Trust (as defined by the Investment Company Act of 1940). 2.The first sentence of the first paragraph under “Management Information” on page 57 of the SAI is deleted and replaced with the following: Each Trustee who is deemed an “interested person,” as such term is defined in the 1940 Act, is referred to as an “Interested Trustee.”Those Trustees who are not “interested persons,” as such term is defined in the 1940 Act, are referred to as “Independent Trustees.” 3.The following information is added to the table under the “Trustees and Officers of the Trust” section on page 57 of the SAI: Name and Year of Birth Position(s) Held with the Trust and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or Longer) Number of Portfolios in the Nationwide Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years2 Experience, Qualifications, Attributes, and Skills for Board Membership Interested Trustee Lydia Micheaux Marshall3 Trustee since June 2014 Ms. Marshall has been President of LM Marshall, LLC (investment and business consulting company) since 2007. Director of Nationwide Corporation since 2001, Nationwide Financial Services, Inc. since 1997, Nationwide Foundation since 2002, Nationwide Life Insurance Company since 2002, Nationwide Life and Annuity Insurance Company since 2002, Nationwide Mutual Fire Insurance Company since 2001, Nationwide Mutual Insurance Company since 2002, and Scottsdale Insurance Company since 2001 (all financial services and insurance companies).Chair and CEO of Versura, Inc. (data processing) since 1999.Director of Seagate Technology (hard disk drive and storage manufacturer) since 2004.Director of Public Welfare Foundation (non-profit foundation) since 2009. Significant board and governance experience, including service at financial services and insurance companies; significant executive experience, including continuing service as chief executive officer of a data processing company. Independent Trustees 1 Length of time served includes time served with the Trust’s predecessors. 2 Directorships held in: (1) any other investment company registered under the 1940 Act, (2) any company with a class of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (3) any company subject to the requirements of Section 15(d) of the Exchange Act. 3 Ms. Marshall is considered an interested person of the Trust because she is a Director of the parent company of, and several affiliates of, the Trust’s investment adviser and distributor. 4.The following replaces the first two sentences under “Board Leadership Structure” on page 64 of the SAI: The Trustees approve financial arrangements and other agreements between the Funds, on the one hand, and NFA, the subadvisers, or other affiliated parties, on the other hand. 5.The following replaces the last sentence of the last paragraph under “Committees of the Board of Trustees” on page 66 of the SAI: The Investment Committee met four times during the past fiscal year, and currently consists of the following Trustees: Ms. Cholmondeley, Ms. Jacobs (Chair), Mr. Karlawish and Mr. Kridler, each of whom is not an interested person of the Trust, as defined in the 1940 Act, and Ms. Marshall, who is an interested person of the Trust, as defined in the 1940 Act. 6.The following is added to the table under “Ownership Shares of Nationwide Mutual Funds as of December 31, 2013” on page 66 of the SAI: Name of Trustee Dollar Range of Equity Securities and/or Shares in the Trust Aggregate Dollar Range of Equity Securities and/or Shares in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Lydia Micheaux Marshall None None Independent Trustees 7.The following replaces the first paragraph under “Compensation of Trustees” on page 67 of the SAI: The Independent Trustees receive fees and reimbursement for expenses of attending board meetings from the Trust.The Compensation Table below sets forth the total compensation paid to the Trustees of the Trust from all funds in the Fund Complex, before reimbursement of expenses, for the fiscal year ended October 31, 2013. In addition, the table sets forth the total compensation paid to the Trustees from all funds in the Fund Complex for the twelve months ended October 31, 2013. Trust officers receive no compensation from the Trust in their capacity as officers.The Adviser or an affiliate of the Adviser pays the fees, if any, and expenses of any Trustees who are interested persons of the Trust.Accordingly, Ms. Marshall is not compensated by the funds in the Fund Complex and, therefore, is not included in the Compensation Table below. 8.Effective March 18, 2014, Ms. Jennifer Tiffany Grinstead serves as Chief Marketing Officer of the Trust.The following information is added to the table under “Officers of the Trust” on page 63 of the SAI: Name and Year of Birth Position(s) Held with Fund and Length of Time Served1 Principal Occupation(s) During Past 5 Years (or longer)2 Jennifer Tiffany Grinstead Chief Marketing Officer since March 2014 Ms. Grinstead is Vice President, Nationwide Funds Marketing for NFS.2From April 2012 through April 2014, Ms. Grinstead was Assistant Vice President, Life Marketing for NFS.2From January 2009 through April 2012, Ms. Grinstead was Assistant Vice President, Retirement Plan Marketing for NFS.2 1Length of time served includes time served with the Trust’s predecessors. 2These positions are held with an affiliated person or principal underwriter of the Fund. 9.The following information is added to the list of affiliates of the Trust and Nationwide Fund Distributors under “Distributor” on page 77 of the SAI: Lydia Micheaux Marshall Jennifer Tiffany Grinstead PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
